Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
5, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00027-CV



              IN RE MASTERWORD SERVICES, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-31097

                          MEMORANDUM OPINION

      On January 14, 2022, relator MasterWord Services, Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Kristen
Hawkins, presiding judge of the 11th District Court of Harris County, to set aside
her December 15, 2022 order, which denied relator’s motion to compel arbitration,
and sign an order compelling the parties to arbitrate all disputes.
       An order denying a motion to compel arbitration pursuant to the Federal
Arbitration Act is subject to an interlocutory appeal. See Tex. Civ. Prac. & Rem.
Code § 51.016. Relator’s interlocutory appeal from the December 15, 2022 order is
pending in this court case number 14-22-00021-CV. Therefore, relator has an
adequate remedy by appeal.1

       Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. Relator’s motion to consolidate
the original proceeding and the appeal is dismissed as moot.


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




       1
         Because there is an adequate remedy by appeal, we express no opinion of the sufficiency
of the mandamus appendix or record. See Rex. R. App. P. 52.3(k)(1), 52.7(a).
                                               2